DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The amendment filed 7/14/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jahn et al. (US Patent No. 8,967,627).
Regarding claims 1 and 11, the Jahn et al. (hereinafter Jahn) reference discloses an assembly (Fig. 1) comprising: an outer shell (38); 
a rotating shaft (37) inside the outer shell and configured to rotate independently of the outer shell; and 
a seal (34) attached to the rotating shaft and configured to seal a gap between the outer shell and the rotating shaft (Fig. 2) by contacting a back end of the outer shell (e.g. back half of the shell is being considered as the “back end”). The method of claim 11 is obvious in view of the rejection of claim 1.
Regarding claims 2 and 12, the Jahn reference discloses a press ring (42) applied to the rotating shaft and configured to secure the seal (Fig. 2). The method of claim 12 is obvious in view of the rejection of claim 2.
Regarding claims 3 and 13, the Jahn reference discloses the seal is not attached using any fasteners other than the press ring (Fig. 2). The method of claim 13 is obvious in view of the rejection of claim 3.
Regarding claims 4 and 14, the Jahn reference discloses an adjustment spacer (36) configured to align the seal with the back end of the outer shell (Fig. 2). The method of claim 14 is obvious in view of the rejection of claim 4.
Regarding claims 5 and 15, the Jahn reference discloses the adjustment spacer is positioned on the rotating shaft between a flange (e.g. flange of 37 near 33) of the rotating shaft and the seal (Fig. 2). The method of claim 15 is obvious in view of the rejection of claim 5.
Regarding claims 6 and 16, the Jahn reference discloses the press ring provides pressure on the seal against the adjustment spacer to secure the seal (Fig. 2). The method of claim 16 is obvious in view of the rejection of claim 6.
Regarding claims 7 and 17, the Jahn reference discloses a material of the seal is based on a flexibility of the seal corresponding to movement of the back end of the outer shell due to expansion forces experienced as the assembly moves at hypersonic speeds (Fig. 2). The method of claim 17 is obvious in view of the rejection of claim 7.
Regarding claims 8 and 18, the Jahn reference discloses a material of the seal is based on a friction coefficient of the material (Fig. 2). The method of claim 18 is obvious in view of the rejection of claim 8.
Regarding claims 9 and 19, the Jahn reference discloses a maximum length of the seal is based on an expansion of a radius of the rotating shaft due to dynamic loads and a reduced thickness of the outer shell (Fig. 2). The method of claim 19 is obvious in view of the rejection of claim 9.
Regarding claims 10 and 20, the Jahn reference discloses a minimum length of the seal is based on a contraction of a radius of the rotating shaft due to dynamic loads and a regular thickness of the outer shell (Fig. 2). The method of claim 20 is obvious in view of the rejection of claim 10.

Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the “back end” is not persuasive because the back half of the shell is being considered as a “back end”. Applicant further argues that the carbon rings of the Jahn reference do not seal the gap between 37 and 68. This argument is not persuasive because the purpose of the seal assembly is to seal between 37,68,31, and 32.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675